DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections

Claims 1, 16 and 18 are objected to because of the following informalities: In claim 1, lines 8-9, “”identify a phoneme;” and :replace… phoneme”  from the claim language need not be part of the modified signal, since modified signal is already created in the previous step before the identification and replacement of the phoneme. The method claim 16 also has similar claim language. There appears to be a step missing.  
In claim 18 line 2, “to for replacement” does not make sense. Words or step could be missing? 
Rest of the claims should be checked for inconsistencies such as these and should be corrected.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 9 of U.S. Patent No. 9,818,416. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 16, 18-20 of the present application are similar in scope and content of the patented method claims 1, 3, 5, 9, issued to the same Applicant.
It is clear that all the elements of the application claims 16, 18-20 are to be found in patented claims, 1, 3, 5 and 9 (as the application claims 16, 18-20 fully encompass patented claims 1, 3, 5, 9). The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the application claims 1, 3, 5, 9 of the patent is in effect a “species” of the “generic” invention of application claims 16, and 18-20. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 16, 18-20 are anticipated by claims 1, 3, 5, 9, of the patent, it is not patentably distinct from of the patented claims. 
 Application No: 16/791,734
Patent No: 9,818,416
16. A method for processing an audio signal, the method comprising: receiving the audio signal from a hearing aid microphone; filtering the audio signal to remove audio features resulting in a modified audio signal; identify a phoneme in the audio signal; replace the identified phoneme in the audio 



18. The method of claim 16, further comprising transmitting a time slot and the identified phoneme to for replacement. 
3. The method of claim 1 wherein the phoneme identification method comprising identifying a time slot occupied by a phoneme and identifying the phoneme in the modified audio signal. 
19. The method of claim 16, further comprising determining whether the identified phoneme in the audio signal is a replaceable phoneme and, if the identified phoneme in the audio signal is a replaceable phoneme, replacing the identified phoneme in the modified audio signal with a replacement signal. 
5. The method of claim 4 wherein the phoneme replacement method comprising determining whether the identified phoneme in the audio stream is a replaceable phoneme and, if the identified phoneme in the audio stream is a replaceable phoneme, replacing the identified phoneme in the modified audio signal with a replacement signal. 
20. The method of claim 16, further comprising: processing the audio signal and finding a maxima and a minima of the audio signal; passing the maxima to a high-pass filter; filtering the maxima using a high pass filter to produce a filtered signal; sampling the filtered signal; applying an interpolation function to the sampled, filtered, signal to find values between a last point and a current point; and determining the difference between the sampled, filtered, signal and the audio signal. 
9. The method of claim 1 wherein the initial processing comprising: processing the signal and finding the maxima and minima of the signal; passing the maxima to a high-pass filter; filtering the maxima using a high pass filter to produce a filtered signal; sampling the filtered signal; applying an interpolation function to the sampled filtered signal to find the values between the last point and the current point; and determining the difference between the sampled filtered signal and the signal. 


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,566,002. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-15 of the .
It is clear that all the elements of the application claims 1-15 are to be found in patented claims, 1-16 (as the application claims 1-15 fully encompass patented claims 1-16). The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the application claims 1-16 of the patent is in effect a “species” of the “generic” invention of application claims 1-15. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-15 are anticipated by claims 1-16, of the patent, it is not patentably distinct from of the patented claims. 

Application No: 16/791,734
Patent No: 10,566,002
1. A system for processing audio signals comprising: a hearing aid speaker; a hearing aid microphone; and at least one processor configured to: receive an audio signal from the hearing aid microphone; perform initial processing comprising filtering the audio signal to remove audio features, the initial processing resulting in a modified audio signal; identify a phoneme; replace the phoneme; and transmit the modified audio signal to the hearing aid speaker. 
1. A system for processing audio signals comprising: at least one speaker; at least one microphone; and at least one processor, wherein the processor processes audio signals received using a method for phoneme identification comprising: receiving an audio signal from a hearing aid speaker; performing initial processing comprising filtering the audio signal to remove audio features, the initial processing resulting in a modified audio signal; transmitting the modified audio signal to a phoneme identification method and a phoneme replacement method to further process the modified audio signal; and transmitting the modified audio signal to the hearing aid speaker. 
2. The system of claim 1, wherein the at least one processor produces an audio stream. 
2. The system of claim 1 wherein the processor produces an audio stream. 

3. The system of claim 1 wherein the processor receives an audio signal from the at least one speaker and performs initial processing. 
4. The system of claim 1, wherein the at least one processor is configured to remove the audio features. 
4. The system of claim 1 wherein the processing comprising filtering to remove noise. 
5. The system of claim 1 wherein processing comprising filtering to remove audio features. 
5. The system of claim 1, wherein the at least one processor is configured to monitor the audio signal and any background noise to provide feedback. 
6. The system of claim 1 wherein the phoneme replacement method comprising a learning method comprising monitoring the audio signal and the background noise and providing feedback to a broadcast method. 
6. The system of claim 1, wherein the at least one processor is configured to classify the phoneme to enhance accuracy of phoneme identification. 
7. The system of claim 1 further comprising a classification method for enhancing the accuracy of phoneme identification. 
7. The system of claim 1, wherein the at least one processor is configured to: monitor the audio signal and any background noise; and provide feedback; enhance the audio signal; and provide information for classification. 
8. The system of claim 1 wherein the phoneme replacement method comprising: a learning method comprising: monitoring the audio signal and the background noise; and providing feedback to a broadcast method; and a broadcast method comprising: enhancing the audio signal; and providing information to a classification method. 
8. The system of claim 1, wherein the at least one processor is configured for phoneme identification by analyzing the modified audio signal using a Hilbert-Huang transform method. 
9. The system of claim 1 wherein the phoneme identification method comprising analyzing the modified audio signal using a Hilbert-Huang transform method. 
9. The system of claim 1, wherein the at least one processor is configured to identify a time slot occupied by the phoneme and identify the phoneme in the modified audio signal. 
10. The system of claim 1 wherein the phoneme identification method comprising identifying a time slot occupied by a phoneme and identifying the phoneme in the modified audio signal. 
10. The system of claim 9, wherein the at least one processor is configured to transmit the time slot and the identified phoneme for phoneme replacement. 
11. The system of claim 1 further comprising transmitting the time slot and the identified phoneme to the phoneme replacement method. 

12. The system of claim 11 wherein the phoneme replacement method comprising determining whether the identified phoneme in the audio stream is a replaceable phoneme and, if the identified phoneme in the audio stream is a replaceable phoneme, replacing the identified phoneme in the modified audio signal with a replacement signal. 
12. The system of claim 11, wherein the at least one processor is configured to receive the replacement signal from a table and determine a way to smoothly incorporate the replacement signal into the modified audio signal. 
13. The system of claim 12 wherein replacing the identified phoneme comprising receiving the replacement signal from a table and determining a way to smoothly incorporate this sound into the modified audio signal. 
13. The system of claim 12, wherein the at least one processor is configured to replace the identified phoneme to transmit the modified audio signal to the hearing aid speaker. 
14. The system of claim 13, replacing the identified phoneme further comprising transmitting the modified audio signal to the hearing aid speaker. 
14. The system of claim 1, wherein the at least one processor is configured to digitally filter extreme values of the audio signal. 
15. The system of claim 1 wherein filtering comprising digitally filtering the extreme values of the audio signal. 
15. The system of claim 1, wherein the at least one processor is configured to: process the audio signal and finding a maxima and a minima of the audio signal; pass the maxima to a high-pass filter; filter the maxima using a high pass filter to produce a filtered audio signal; sample the filtered audio signal; apply an interpolation function to the sampled, filtered, audio signal to find values between a last point and a current point; and determine a difference between the sampled, filtered, audio signal and the audio signal. 
16. The system of claim 1 wherein the initial processing comprising: processing the signal and finding the maxima and minima of the signal; passing the maxima to a high-pass filter; filtering the maxima using a high pass filter to produce a filtered signal; sampling the filtered signal; applying an interpolation function to the sampled filtered signal to find the values between the last point and the current point; and determining the difference between the sampled filtered signal and the signal.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Hou et al., (“A New Approach to Extract Formant instantaneous Characteristics foe Speaker identification”, International Journal of Computer information Systems and Industrial Management Applications (IJCISIM) vol.1, 2009, pages 295-302), in view of Soli et al., (US 2006/0276856 A1) .
As per claims 1 and 16, Hou et al., teach a system/method for processing audio signals comprising: perform initial processing comprising filtering the audio signal to remove audio features, the initial processing resulting in a modified audio signal (Sections 3 and 4); identify a phoneme; replace the phoneme; and transmit the modified audio signal to the hearing aid speaker (Abstract, sections 3 and 4). 
However, Hou et al., do not specifically teach the claimed “hearing aid speaker; a hearing aid microphone; and at least one processor configured to: receive an audio signal from the hearing aid microphone”. Soli et al., do teach the claimed “hearing aid speaker; a hearing aid microphone; and at least one processor configured to: receive an audio signal from the 
As per claim 2, Hou et al., in view of Soli et al., teach the system of claim 1, wherein the at least one processor produces an audio stream (Hou, Sections 3 and 4). 
As per claim 3 and 17, Hou et al., in view of Soli et al., teach the system/method of claims 1 and 16, wherein the at least one processor is configured to filter noise (Hou, Abstract, sections 3 and 4). 
As per claim 4, Hou et al., in view of Soli et al., teach the system of claim 1, wherein the at least one processor is configured to remove the audio features  (Hou, Abstract, sections 3 and 4).
As per claims 5 and 17, Hou et al., in view of Soli et al., teach the system/method of claims 1 and 16, wherein the at least one processor is configured to monitor the audio signal and any background noise to provide feedback (Hou, Abstract, sections 3 and 4).
As per claims 6 and 17, Hou et al., in view of Soli et al., teach the system/method of claims 1 and 16, wherein the at least one processor is configured to classify the phoneme to enhance accuracy of phoneme identification (Hou, Abstract, sections 3 and 4).   
As per claims 7 and 17, Hou et al., in view of Soli et al., teach the system of claim 1, wherein the at least one processor is configured to: monitor the audio signal and any 
As per claim 8, Hou et al., in view of Soli et al., teach the system of claim 1, wherein the at least one processor is configured for phoneme identification by analyzing the modified audio signal using a Hilbert-Huang transform method (Hou, Section 2.2). 
As per claim 9, Hou et al., in view of Soli et al., teach the system of claim 1, wherein the at least one processor is configured to identify a time slot occupied by the phoneme and identify the phoneme in the modified audio signal  (Hou, Abstract, sections 3 and 4).
As per claims 10 and 18, Hou et al., in view of Soli et al., teach the system/method of claims 9 and 16, wherein the at least one processor is configured to transmit the time slot and the identified phoneme for phoneme replacement (Hou, Abstract, sections 3 and 4).  
As per claims 11 and 19, Hou et al., in view of Soli et al., teach the system/method of claims 10 and 16, wherein the at least one processor is configured to determine whether the identified phoneme in an audio stream is a replaceable phoneme and replace the identified phoneme in the modified audio signal with a replacement signal (Hou, Abstract, sections 3 and 4).
As per claim 12, Hou et al., in view of Soli et al., teach the system of claim 11, wherein the at least one processor is configured to receive the replacement signal from a table and determine a way to smoothly incorporate the replacement signal into the modified audio signal (Hou, Abstract, sections 3 and 4).
As per claim 13, Hou et al., in view of Soli et al., teach the system of claim 12, wherein the at least one processor is configured to replace the identified phoneme to transmit the 
As per claim 14, Hou et al., in view of Soli et al., teach the system of claim 1, wherein the at least one processor is configured to digitally filter extreme values of the audio signal (Hou, Abstract, sections 3 and 4).
As per claim 15 and 20, Hou et al., in view of Soli et al., teach the system/method of claims 1 and 16, wherein the at least one processor is configured to: process the audio signal and finding a maxima and a minima of the audio signal; pass the maxima to a high-pass filter; filter the maxima using a high pass filter to produce a filtered audio signal; sample the filtered audio signal; apply an interpolation function to the sampled, filtered, audio signal to find values between a last point and a current point; and determine a difference between the sampled, filtered, audio signal and the audio signal (Hou, Abstract, sections 3 and 4).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Allen et al., (US 2011/0178799 A1) teach methods and systems of identifying speech sound features within a speech sound are provided. The sound features may be identified using a multi-dimensional analysis that analyzes the time, frequency, and intensity at which a feature occurs within a speech sound, and the contribution of the feature to the sound. Information 
Pederson (US 2011/0046948 A1) teaches a method of automatic sound recognition. The object of the present invention is to provide an alternative scheme for automatically recognizing sounds, e.g. human speech. The problem is solved by providing a training database comprising a number of models, each model representing a sound element in the form of a binary mask comprising binary time frequency (TF) units which indicate the energetic areas in time and frequency of the sound element in question, or of characteristic features or statistics extracted from the binary mask; providing an input signal comprising an input sound element; estimating the input sound element based on the models of the training database to provide an output sound element. The method has the advantage of being relatively simple and adaptable to the application in question. The invention may e.g. be used in devices comprising automatic sound recognition, e.g. for sound, e.g. voice control of a device, or in listening devices, e.g. hearing aids, for improving speech perception.
Camey (US 2005/0185798 A1) teaches a method for correcting sound for the hearing impaired includes analyzing an incoming sound into frequency channels and computing a group delay of each of the frequency channels that is expected in a healthy ear. A correction is defined as a percentage less than 100% of the group delay (GD) that a given impaired ear has compared to the group delay of the healthy ear. The amount of delay for the correction as a function of time is computed for each frequency channel, which delay is imposed on each frequency channel. The signal levels are scaled to adjust for audibility, after which the delayed and scaled signals from all frequency channels are combined into an outgoing sound.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658